Citation Nr: 0002349	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-47 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder from February 9, 1995, to 
November 7, 1996, and in excess of 30 percent, effective from 
November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.  

By rating action dated in February 1994 the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, 
denied entitlement to service connection for a bilateral 
hearing loss and tinnitus.  The veteran appealed from those 
decisions.  During the course of a hearing conducted at the 
regional office on February 9, 1995, the veteran raised the 
issue of service connection for post-traumatic stress 
disorder.  In a June 1995 rating action the regional office 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation for that condition, 
effective February 9, 1995.  The veteran appealed for a 
higher rating for the post-traumatic stress disorder.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in January 1997, when service connection for 
bilateral hearing loss was granted.  Appellate consideration 
of the other issues on appeal was deferred pending further 
action by the regional office.  In an October 1998 rating 
action the regional office granted service connection for 
tinnitus.  Thus, that matter is no longer on appeal.  The 
regional office also increased the evaluation for the post-
traumatic stress disorder from 10 percent to 30 percent, 
effective November 7, 1996.  The case is again before the 
Board for further appellate consideration.

The record reflects that in the October 1998 rating action 
the regional office denied entitlement to service connection 
for chloracne, peripheral neuropathy and soft tissue sarcoma.  
The veteran disagreed with those decisions and also disagreed 
with the 10 percent evaluation assigned for tinnitus.  He was 
sent a statement of the case on those issues in December 
1998; however, he did not submit a substantive appeal.  Thus, 
those matters are not in an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  As of February 1995 the veteran's post-traumatic stress 
disorder was manifested by symptoms including nightmares and 
flashbacks of Vietnam, startling easily, a feeling of 
detachment and estrangement from others and diminished 
enjoyment in his former activities.

3.  He was alert and fully oriented and his recent and remote 
memory was intact.  His thoughts were organized and goal-
directed and his insight and judgment were intact.  He was 
self-employed running a construction company.

4.  The veteran's post-traumatic stress disorder resulted in 
considerable social and industrial impairment as of February 
1995.

5.  As of November 1996 the manifestations of the veteran's 
post-traumatic stress disorder included difficulty sleeping, 
nightmares, flashbacks, a feeling of detachment from others, 
hypervigilance, an exaggerated startle response and outbursts 
of irritability.  His affect was tearful at times.

6.  The veteran's post-traumatic stress disorder has been 
productive of considerable social and industrial impairment.  
He has occupational and social impairment to the extent that 
he has difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

An evaluation of 50 percent for the veteran's post-traumatic 
stress disorder is warranted, effective from February 9, 
1995, to November 7, 1996.  An evaluation of 50 percent is 
also warranted for the post-traumatic stress disorder, 
effective November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

During the course of a hearing at the regional office 
conducted on February 9, 1995 a claim for service connection 
for post-traumatic stress disorder was raised.

The veteran was afforded a VA psychiatric examination in 
April 1995.  He described traumatic events occurring while in 
Vietnam including being ambushed while in a truck convoy and 
expending all of his ammunition with enemy soldiers searching 
for him and another wounded individual under their vehicle.  
The veteran indicated that their lives were saved when jets 
flew over and the enemy soldiers retreated.

The veteran further related that after service he had worked 
for a construction company and then bought into the company 
as a partner in 1979.  He later became the sole partner in 
the company and had continued in construction work since that 
time.  He had never been hospitalized for his psychiatric 
illness and had never been treated with any psychoactive 
medication.  He had never attempted suicide.  He admitted to 
drinking about 6 to 12 beers per day.

He experienced nightmares about Vietnam that occurred up to 
3 times per week.  His motivation was almost nonexistent.  He 
complained of poor concentration and stated that his mind 
would wander.  He reported distressing memories about 
Vietnam.  He had experienced flashbacks.  He did not enjoy 
things as much as he used to.  He did not like being around 
other people and he felt detached and estranged from others.  
He had become more and more distant from his extended family 
every year.  He reported impaired sleep.  He was irritable 
and found himself being very demanding of his employees.  He 
admitted that he would "go off" on occasion.  He was always 
watching and startled easily.

On mental status examination the veteran was alert and fully 
oriented.  His recent and remote memories appeared to be 
grossly intact.  His thoughts were organized and goal-
directed.  His mood and affect appeared to be euthymic.  His 
insight and judgment were intact.  He was considered 
competent in the VA sense.  The examiner commented that the 
veteran had been exposed to combat-related trauma and was 
definitely suffering from symptoms of post-traumatic stress 
disorder.  He appeared to have been able to continue in his 
work although he might have been functioning at a lower level 
than would be possible without the post-traumatic stress 
disorder symptoms.  

The veteran and his wife testified at a hearing at the 
regional office in October 1995.  The veteran related that he 
had a small construction business and employed three persons.  
He had a large turnover of employees because he was too 
demanding.  He had trouble sleeping at night.  Although he 
read the newspaper he could not remember anything he read.  
He also had no initiative to do anything. Everything was put 
off until the very last minute and occasionally was 
completely forgotten.  He felt that they had lost much work 
because of that in the previous 3 to 5 years.  He drank in 
order to calm down and forget things.

The veteran's wife related that they had been married 25 
years and that their social life was currently nonexistent.  
They did not even go to his own family's dinners.  She had to 
go by herself.  He would not even go to a supermarket or to 
the mall.

In a March 1996 statement a VA clinical psychologist and 
psychology intern indicated that the veteran continued to be 
treated in individual therapy on a weekly basis for post-
traumatic stress disorder.  The symptoms of that condition 
continued to interfere with his daily level of functioning.

VA outpatient treatment records were subsequently received 
reflecting that the veteran had been seen on a number of 
occasions for his post-traumatic stress disorder in 1995 and 
1996.

The veteran was afforded a VA psychiatric examination in 
March 1997.  He again described traumatic experiences 
experienced while in Vietnam including the ambush of his 
truck convoy.  He continued to have problems sleeping.  He 
had flashbacks.  He felt detached from others, stating that 
he would rather be by himself.  He continued to have 
hypervigilance and an exaggerated startle response and had 
outbursts of irritability and was quite demanding of his 
employees.  His problems had cost him construction jobs and 
had cost him many employees because they left due to his 
behavior.

On mental status examination the veteran's affect was tearful 
at times.  His mood was congruent.  His thought flow was 
organized.  There was no ideation of self-harm or harm to 
others.  He was globally oriented in all spheres.  His 
insight and judgment were good.  He was considered competent 
in the VA sense and capable of handling his financial 
affairs.  The examiner concluded that the veteran met the 
criteria for severe combat-related post-traumatic stress 
disorder.  The global assessment of functioning (GAF) was 58.

The veteran was also afforded a VA social work assessment in 
March 1997.  He described the traumatic events occurring in 
Vietnam. After service he had taken a construction job and 
worked for the company for 4 years and then took a job with 
another company.  He was given an opportunity to buy into the 
company which he did.  He was currently the sole owner of the 
business.  He had discontinued building houses, which was the 
type of work he did for many years and currently did only 
roofing.  He had switched from building houses to roofing due 
to the stress associated with building houses.  He still 
operated his company but he felt the profitability had begun 
to suffer due to increasing post-traumatic stress disorder 
symptoms.

The veteran had experienced an increasing nightmares and 
flashbacks.  One factor that seemed to disable him more than 
most was his lack of initiative.  The social worker felt that 
the veteran was actually discussing feelings of depression.  
It appeared the veteran was overwhelmed by a depressive state 
that was taking a significant toll on his ability to keep his 
obligations to his customers and to relate satisfactorily 
with his employees.

The veteran avoided attending meetings of his veteran's 
service organization despite the fact that he was a lifetime 
member due to the past feelings the meetings would arouse.  
He was uncomfortable in crowds, which was another reason why 
he did not attend the meetings.  He tended to isolate 
himself.  Although he had had a successful marriage and 
raised two children the veteran reported that he had few 
friends and practically never socialized.  He had great 
difficulty going to sleep and remaining asleep.  He had 
nightmares that frightened him.  He reported extreme 
difficulty concentrating.  He gave several examples of losing 
his temper with his wife and son.  He reported an exaggerated 
startle response.

The physician who conducted the March 1997 VA psychiatric 
examination later provided an addendum reflecting that the 
GAF was determined on the basis that the veteran displayed 
serious impairment in his role as a self-employed contractor 
and had worsening of symptoms related to his post-traumatic 
stress disorder and impaired socialization.

II.  Analysis

A 70 percent evaluation is warranted for post-traumatic 
stress disorder when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and when there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is provided for post-traumatic stress disorder 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is provided when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation is provided 
when there is less than the criteria for the 30 percent 
rating with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. Part 4, Code 9411; effective prior to November 
1996.

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, Code 
9411, effective in November 1996.

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411; effective in November 1996.

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions and recent 
events).  A 10 percent evaluation is provided when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; the symptoms are controlled by continuous 
medication.  38 C.F.R. Part 4, Code 9411; effective in 
November 1996.

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet.App. Jan. 20, 1999), the United States Court 
of Appeals for Veterans Claims indicated that there was a 
distinction between a veteran's initial dissatisfaction with 
the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet.App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found-a practice known as "staged" ratings. 

As of February 1995 the veteran's post-traumatic stress 
disorder was manifested by symptoms including nightmares and 
flashbacks about Vietnam, poor concentration, distressing 
memories of Vietnam, becoming easily startled, a feeling of 
detachment and estrangement from others and diminished 
enjoyment in his usual activities.  However, he was alert and 
fully oriented and his recent and remote memories were 
intact.  His thoughts were organized and goal-directed.  His 
insight and judgment were also considered intact.  His mood 
and affect were reported to be euthymic.  The veteran had 
been self-employed for a number of years and operated a 
construction company.  However, in view of the nature and 
severity of his post-traumatic stress disorder symptoms, the 
Board believes that the post-traumatic stress disorder was 
productive of considerable social and industrial impairment 
as of February 1995 and accordingly warranted a 50 percent 
evaluation effective at that time.  Severe social and 
industrial impairment so as to warrant entitlement to a 
higher evaluation of 70 percent was not present in February 
1995.  The record does not establish that more than 
considerable social and industrial impairment was present 
from the period from February 1995 to November 1996.  Thus, 
an evaluation in excess of 50 percent for the post-traumatic 
stress disorder would not be warranted for that period of 
time.

The evidence reflects that in November 1996 the veteran's 
post-traumatic stress disorder was manifested by symptoms 
including difficulty sleeping, nightmares and flashbacks, a 
feeling of detachment from others, hypervigilance, and 
exaggerated startle response and outbursts of irritability.  
His affect was tearful at times.  He was oriented in all 
spheres and his insight and judgment were described as good.  
He remained self-employed in the construction business 
although he indicated that the profitability of his business 
had decreased as a result of his post-traumatic stress 
disorder symptoms.  The veteran tended to isolate himself 
from others and his wife of many years described their 
current social life as nonexistent.  The examiner assigned a 
GAF score of 58 which, according to the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) indicates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.

In the Board's judgment, the veteran's post-traumatic stress 
disorder symptoms since November 1996 have also been 
productive of considerable social and industrial impairment.  
His occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships is sufficiently impairing to warrant 
entitlement to a 50 percent evaluation under the provisions 
of Diagnostic Code 9411 that were effective either prior to 
subsequent to November 1996.  Severe social and industrial 
impairment so as to warrant entitlement to the next higher 
rating of 70 percent under the provisions of Diagnostic 
Code 9411 that were effective prior to November 1996 or 
occupational and social impairment with deficiencies in most 
areas due to symptoms including suicidal ideation, 
obsessional rituals, logical or irrelevant speech or near 
continuous panic or depression so as to warrant an evaluation 
of 70 percent under Diagnostic Code 9411 effective in 
November 1996 have not been demonstrated.

The medical evidence of record indicates that the symptoms of 
the veteran's post-traumatic stress disorder have been fairly 
consistent and persistent since the initial rating and thus 
possible staging of the ratings under Fenderson is not for 
consideration.

In arriving at its decision in this case the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an evaluation of 50 percent for post-traumatic 
stress disorder from February 1995 to November 1996 is 
established.  Entitlement to an evaluation of 50 percent for 
post-traumatic stress disorder effective in November 1996 is 
established.  The appeal is granted to the extent indicated.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

